                      UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF WISCONSIN
______________________________________________________________________________

KJ TAX & ACCOUNTING, LLC
501 E. Main Street
Waterford, WI 53185,

and

ADVANCED OFFICE SOLUTIONS, LLC
501 E. Main Street
Waterford, WI 53185

               Plaintiffs,

v.                                                           Case No. ______________

STATE FARM FIRE AND CASUALTY COMPANY
c/o CORPORATION SERVICE COMPANY
8040 Excelsior Drive, Suite 400
Madison, WI 53717,

            Defendant.
______________________________________________________________________________

                            NOTICE OF REMOVAL
______________________________________________________________________________

       Defendant State Farm Fire and Casualty Company, by its attorneys Boardman & Clark LLP,

by Sarah A. Zylstra, hereby removes Racine County Circuit Court Case No. 19-CV-792, KJ Tax

Accounting LLC et al. v. State Farm Fire and Casualty Company, to the U. S. District Court for the

Eastern District of Wisconsin pursuant to 28 U.S.C. §§ 1441 and 1446. Subject matter jurisdiction is

present under 28 U.S.C. § 1332. In support of the notice of removal, defendant states as follows:

       1.      On January 25, 2019, plaintiffs KJ Tax Accounting, LLC (“KJ Tax”)and Advanced

Office Solutions, LLC (“Advanced”) commenced this action against State Farm Fire and Casualty

Company by filing a summons and complaint in the State of Wisconsin, Circuit Court for Racine




            Case 2:19-cv-00332-JPS Filed 03/05/19 Page 1 of 3 Document 1
County, Case No. 19-CV-792. The complaint alleges a breach of contract and bad faith action

relating to a claim they reported to State Farm and seeks both compensatory and punitive damages.

Plaintiffs served “Plaintiffs’ Frist Set of Written Interrogatories and Request for Production of

Documents to State Farm Fire and Casualty Company” along with the summons and complaint. A

true and correct copy of the summons, complaint and discovery is attached as Exhibit A.

       2.      State Farm Fire and Casualty Company is incorporated under the laws of the State of

Illinois and has its principal place of business in Bloomington, Illinois. State Farm Fire and Casualty

Company is a citizen of the State of Illinois for purposes of federal court jurisdiction under 28 U.S.C.

§ 1332.

       3.      Plaintiff KJ Tax & Accounting, LLC is a limited liability company organized under

the laws of the State of Wisconsin. Upon information and belief, the only member of KJ Tax is

James Filicetti, who is a citizen of Wisconsin.

       4.      Plaintiff Advanced Office Solutions, LLC is a limited liability company organized

under the laws of the State of Wisconsin. Upon information and belief, the only member of

Advanced is James Filicetti, who is a citizen of Wisconsin.

       5.      Although the state court complaint does not allege an amount in controversy,

defendant believes in good faith that the amount in controversy exceeds $75,000.00, exclusive of

interest and costs. Defendant received correspondence from plaintiffs prior to suit asserting damages

of over $500,000.00. Plaintiff has also sought punitive damages in his complaint.

       6.      The summons and complaint were served upon State Farm Fire and Casualty

Company on February 4, 2019, and therefore this notice of removal is timely.




                                                   2
            Case 2:19-cv-00332-JPS Filed 03/05/19 Page 2 of 3 Document 1
       7.      The U.S. District Court for the Eastern District of Wisconsin has original jurisdiction

over this case pursuant to 28 U.S.C. § 1332(a), which may be removed to this Court pursuant to the

provisions of 28 U.S.C. § 1441, because this is a civil action between citizens of different states in

which the amount in controversy exceeds $75,000.00 exclusive of interest and costs.

       8.      Written notice and a copy of this notice of removal will be filed with the Clerk of

Court for the Circuit Court for Racine County, Wisconsin, and served on plaintiffs’ counsel, as

required by 28 U.S.C. § 1446(d).

       WHEREFORE, defendant State Farm Fire and Casualty Company requests that this action be

removed to this Court for all further proceedings.

                  DEFENDANT HEREBY DEMANDS A TRIAL BY JURY.

       DATED this 5th day of March, 2019.

                                               BOARDMAN & CLARK LLP
                                               By
                                               /s/ Sarah A. Zylstra
                                               Sarah A. Zylstra, State Bar No. 1033159
                                               Attorneys for Defendant State Farm Fire and Casualty
                                               Company
                                               1 South Pinckney Street
                                               P.O. Box 927
                                               Madison, Wisconsin 53701-0927
                                               (608) 283-1741
                                               szylstra@boardmanclark.com




                                                  3
            Case 2:19-cv-00332-JPS Filed 03/05/19 Page 3 of 3 Document 1
